Broyles, C. J.
1. It is contended in a ground of the motion for a new trial that one of the jurors was related within the prohibited degree to the prosecutor in the case. On the hearing of the motion the movant submitted the affidavits of several persons to sustain his contention, and the State made a counter-showing thereto. The issue of fact thus raised was passed upon by the judge, and his overruling of the ground was authorized by the evidence adduced.
2. The excerpt from the court’s charge upon the subject of the recent possession of stolen goods was not error for any reason assigned.
3. Under repeated rulings of the Supreme Court and of this court, the failure of the judge to instruct the jury .upon the law' of confessions is not error, in the absence of a timely and appropriate written request.
4. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.

W. F. Mills, for plaintiff in error.
J. T. Grice, solicitor-general, contra.